FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, March 3, 2014 FAIRFAX ANNOUNCES QUARTERLY DIVIDEND ON SERIES C, SERIES E, SERIES G, SERIES I AND SERIES K PREFERRED SHARES Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) announces that it has declared a quarterly dividend of C$0.359375 per share on its Series C Preferred Shares, C$0.296875 per share on its Series E Preferred Shares, C$0.3125 per share on its Series G Preferred Shares, C$0.3125 per share on its Series I Preferred Shares and C$0.3125 per share on its Series K Preferred Shares.The dividends are payable on March 31, 2014 to shareholders of record on March 17, 2014.Applicable Canadian withholding tax will be applied to dividends payable to non-residents of Canada. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
